     Case 2:20-cv-00572-KJM-GGH Document 9 Filed 05/18/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RASHID DESHAWN DEARY-SMITH,                     No. 2:20-cv-00572 KJM GGH P
12                     Petitioner,
13          v.                                        ORDER
14    STUART SHERMAN,
15                     Respondent.
16

17         Petitioner has requested an extension of time to file an amended petition for writ of habeas

18   corpus. Good cause appearing, IT IS HEREBY ORDERED that:

19         1. Petitioner’s request for an extension of time (ECF No. 8) is granted; and

20         2. Petitioner shall file an amended petition by and including May 15, 2020.

21   Dated: May 18, 2020
                                              /s/ Gregory G. Hollows
22                                    UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
